Order entered July 15, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-01447-CV

             SNOWHITE TEXTILE AND FURNISHINGS, INC., Appellant

                                              V.

                       INNVISION HOSPITALITY, INC., Appellee

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-14-11252

                                          ORDER
      Before the Court is appellee’s July 10, 2019 agreed motion to extend time to file its brief.

We GRANT the motion and ORDER the brief be filed no later than August 23, 2019.


                                                     /s/   ERIN A. NOWELL
                                                           JUSTICE